Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with J. Morgan Kirley, on June 1, 2022.
Amend claim 36, as shown below.
Cancel claims 35 and 37-46.

Claim 36 (Currently amended).  A solid pharmaceutical composition  consisting of a plurality of spray dried particles consisting of: 
90 wt% of acetaminophen; 
0.45 wt% of sorbitan monooleate or 0.45 wt% polyglycerol monooleate; 
0.65 wt% of polyoxyethylene (20) sorbitan monooleate; 
0.50 wt% of lecithin; 
2.0 wt% of crospovidone or 2.0 wt% of sodium starch glycolate; 
3.15-4.90 wt% of pregelatinized starch; 
1.25 wt% polyvinylpyrrolidinone; and 
0.25% of stearic acid or 1.0-2.0 wt% of a blend of magnesium stearate and sodium lauryl sulfate, 
wherein the solid pharmaceutical composition releases no more than 80% of the acetaminophen within 30 minutes in  an in vitro dissolution test.

Claim 36 is allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 36 is limited to a specific list of components at specific concentrations in a specific form.  There is no motivation to select this combination at the specific concentration ranges claimed from the thousands of combinations of excipients described by the cited prior art.  As such, the examiner cannot maintain a rejection.
Claim 36 is allowed.
Claims 1-35 and 37-46 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628